Citation Nr: 0802855	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  06-12 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for Post Traumatic Stress 
Disorder ("PTSD").


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1972 to 
June 1974.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from a September 2004 rating decision 
by the North Little Rock, Illinois Regional Office ("RO") 
of the Department of Veterans Affairs ("VA") that denied 
the veteran's claim for service connection for PTSD.


FINDINGS OF FACT

1.  There is competent medical evidence of record that links 
the veteran's military service to his diagnosis of PTSD.

2.  There are at least two credible corroborating statements 
of record that support the veteran's account of his stressor 
statement.


CONCLUSION OF LAW

The criteria for establishing service connection for PTSD 
have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for 
PTSD, which represents a complete grant of the benefit sought 
on appeal.  Thus, no discussion of VA's duties to notify and 
assist is required.

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303 (2007).

Establishment for service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2007); See also Cohen v. Brown, 10 Vet. 
App. 128 (1997).

A diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
("DSM- IV"). 38 C.F.R. § 3.304(f) (2007).  The United 
States Court of Appeals for Veterans Claims ("Court") has 
taken judicial notice of the mental health profession's 
adoption of the DSM-IV as well as its more liberalizing 
standards to establish a diagnosis of PTSD.  The Court 
acknowledged the change from an objective "would evoke...in 
almost anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Thus, as 
noted by the Court, a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone." Cohen, 10 Vet. App. 128, 140-
41 (1997).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1) 
(2007).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that 
a veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case-
by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statements 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressor.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 396 
(1996).

Such is the case here. The veteran did not engage in combat 
with the enemy.  He claims he was traveling home from a bar 
in July 1973 with a couple of friends when they encountered 
an individual physically beating another individual at an 
off-base location.  The veteran claims that he and his 
companions witnessed the shooting of the beating victim and 
when they walked up to the scene, were shot at themselves.  
He states the soldiers ran for their lives to the safety of 
the military base and then went to report the incident to his 
Sergeant.  

Because he did not engage in combat with the enemy, the 
veteran needs independent corroboration of his statements as 
to the occurrence of his claimed stressors.  The record 
contains two lay statements submitted by individuals who were 
with the veteran the night of the claimed beating-one who 
was actually there and one from the brother of an individual 
who has since died but relayed the story to his brother prior 
to his death.  The statements are each identical to the 
veteran's in their description of the events of that night 
and the impact it made.

The veteran testified that he began having nightmares almost 
immediately in 1973.  He describes the inability to sleep, 
the inability to work; suicidal ideations; alcohol and 
substance abuse; as well as physical and emotional abuse in 
relationships with others.  He has extreme feelings of 
anxiety and guilt over the event.  He did not seek treatment, 
however, until approximately 2002.  His statements regarding 
the incident are also consistent with the accounts provided 
in the lay statements and the Board finds them to be 
credible.

In addition to other VA medical treatment notes of record, 
the veteran was afforded a VA examination in January 2007 
wherein he was diagnosed as having chronic PTSD with a GAF 
score of 52.  The medical examiner concluded that the 
veteran's symptoms are mild to moderate and have persisted 
for some time and that he believes there is a nexus between 
the stressor the veteran reported in the military and the 
currently diagnosed PTSD.  
  
The Board finds that the medical reports for the claim and 
the statements corroborating the claim are both probative and 
credible.  Because there is medical diagnosis of PTSD related 
to the claimed in-service stressor, and credible supporting 
evidence of the occurrence of that stressor, applying the 
benefit-of-the-doubt doctrine, the Board concludes that the 
evidence favors the grant of service connection for PTSD.


ORDER

Service connection for PTSD is granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


